277 A.2d 134 (1971)
Jennie BALME et al.
v.
GOLD-BRO, INC.
No. 1406-M. P.
Supreme Court of Rhode Island.
May 13, 1971.
William G. Gilroy, Providence, for petitioners.
Hinckley, Allen, Salisbury & Parsons, James K. Irvin, Providence, for respondent.

ORDER
The denial of a motion for summary judgment is interlocutory in nature and not finally dispositive of the case and, absent peculiar circumstances, is not appealable under principles applicable in Rhode Island. Any error in denying summary judgment is rendered harmless by a fair determination of the merits at a trial. See 1 Kent, R.I.Civ.Prac., § 56.12.
The motion for leave to file a petition for a writ of certiorari is therefore denied.